NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 17/166,065 (“instant application”). Examiners find the actual filing date of the instant application is March 18, 2021. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 10,205,918, (“‘918 Patent”) issued Feb. 12, 2019. The ‘918 Patent was filed on May 16, 2018 as U.S. Application No. 15/981,291 (“291 Application”), titled “LIGHTING STRUCTURE FOR INTEGRATED REAR PROJECTING VIDEO DISPLAY”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘918 Patent.
4.	The ‘918 Patent issued with claims 1-23 (“Patented Claims”). In the preliminary amendment filed Feb. 3, 2021 ("FEBRUARY 2021 CLAIM AMENDMENTS"), claim 23 is added. Thus, claims 1-24 are pending.
Priority Claims
5.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to Provisional Application No. 62/527,217.
6.	Examiners find the instant application does not claim foreign priority.
7.	Because the instant application claims domestic priority to Provisional App. No. 62/527,217, the presumed effective U.S. filing date of the instant application is June 30, 2017.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Objections to the Specification
9.	Pursuant to 37 CFR 1.173(a)(1), the application specification, including the claims, must be furnished in the form of a copy of the printed patent in double column format (so that the patent can be simply copied without cutting). In this case, the copy of the printed patent in double column format includes a cover page, which is improper. Additionally, MPEP 1411 states that “a full copy of the printed patent (including the front page) is used to provide the abstract.” Applicant has provided only the abstract, not “the front page” therefore a “full copy” of the patent was not provided. CORRECTION IS REQUIRED.
10.	The amendment to the specification filed February 3, 2021 is objected to because a substitute specification is not permitted in a reissue application (see 37 CFR §1.125(d)). Amendments to reissue applications must be made in accordance with 37 CFR 1.173.  CORRECTION IS REQUIRED.
Claim Rejections - 35 USC § 112
10.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 depends upon base claim 1 and claims “further comprising a power source to power the display device” but base claim 1 already claims “a power source.” It is unclear whether claim 14 is claiming an additional power source, which would trigger a new matter rejection because the ‘918 Patent does not describe two power sources for the display device, or alternatively, whether claim 14 is merely intended to clarify that the power source claimed in the base claim is used to power the display device but this appears to trigger a 35 U.S.C. §112-4th ¶ rejection as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends because a power source is already claimed in the base claim.
	In the interest of compact prosecution, claim 14 is best understood and examined as if it is merely intended to clarify that the power source claimed in the base claim is used to power the display device.
11.	Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	As best understood, it appears the claimed “power source” of claim 14 was claimed in the base claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Reissue Declaration
12.	Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	Because claim 1 has been broadened from “horizontal video projection bars” to “horizontal light projection bars,” this is a broadening reissue. Specifically, “horizontal light projection bars” is a genus to the species of “horizontal video projection bars.” More specifically, Examiners note the marked-up copy of the substitute specification, which has not been entered, where the following amendment is proposed (see page 8 of the Remarks, reproduced below).

    PNG
    media_image1.png
    110
    630
    media_image1.png
    Greyscale

For an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid (see MPEP §1414(II).
As such, the reissue declaration filed Feb. 3, 2021 is defective for two reasons: (1) the box labeled “by reason of the patentee claiming more or less than he had a right to claim in the patent” should be checked and (2) the description of the error does not clearly identify the claim being broadened and how it is broadened.
Examiner’s suggest the following language for the description of the error:
Claim 1 has been broadened by amending “horizontal video projection bars” to “horizontal light projection bars” because “horizontal video projection bars” is unduly narrowing.
Claim Rejections - 35 USC § 102
13.	Claims 1-3, 6, 11, 13-14, 16, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (US 2007/0147045 published Jun. 28, 2007).

    PNG
    media_image2.png
    534
    770
    media_image2.png
    Greyscale

	






    PNG
    media_image3.png
    497
    770
    media_image3.png
    Greyscale
	







As to claim 1, Kimura discloses a display device (figs. 52A, 52B), comprising:
a support frame (fig. 52A, #5203);

a front panel having a front surface and a back surface (fig. 5202, #5202), coupled to the support frame (fig. 52B, #5203);
a projection array for a rear projection on the back surface of the front panel (figure 1, #102 and figure 2, #205);
the projection array comprising a plurality of horizontal light projection bars (fig. 2 #205a, #205B, #205c);
wherein the horizontal light projection bars are vertically spaced apart (fig. 2; #205A, #205B, #205C are vertically spaced apart), and
wherein each of the horizontal light projection bars comprises a plurality of light projection sources that emit red light beams, green light beams, and blue light beams (Note that the LED #201 which is arranged over the wiring board #202 may be a white LED, or may be arranged with three colors of LED of R (red), G (green), and B (blue) alternately. Alternatively, the LED #201 which are arranged over the wiring board #202 may be arranged with four colors of LED of R, G, B, and W (white) alternately. See ¶ [0120]);
a power source (fig. 52A, #5204); and
an image controller for controlling the plurality of light projection sources (Note that the driver circuit board #5301 corresponds to a substrate where the power supply or the controller which is necessary for driving the liquid crystal panel #101, the driver circuit for driving the LED backlight #102, and the like are arranged; see ¶ [0347]).
	As to claim 2, Kimura discloses “the light projection sources are light-emitting diodes (LEDs)” because the lights (fig. 2, #201) are LEDS.
	As to claim 3, Kimura discloses “the LEDs comprise three independent LED devices which are disposed together and respectively emit the red light beams, green light beams, and blue light beams” because Kimura teaches LED #201 arranged over wiring board #202 may be a white LED, or may be three colors of LED of R (red), G (green), and B (blue) (see ¶ [0120]).
	As to claim 6, Kimura discloses “a rear panel having a front surface and a back surface coupled to the support frame opposite the front panel” because the cooling panel (#103) of figure 1 reads on the claimed rear panel.
As to claim 11, Kimura discloses “the plurality of light projection sources are coupled in series and disposed on printed circuit boards” because the LEDs are formed on flexible printed circuit (FPC) or a printed wiring board (PWB) (see ¶[0037]).
As to claim 13, Kimura discloses “the image controller is a video image controller, wherein the video image controller is a computing device configured to generate video content for the display device, the computing device including: memory; and a processing unit encoding instructions that, when executed by the processing unit, cause the processing unit to control the light projection sources” because
As to claim 14 (as best understood) Kimura discloses “a power source to power the display device” because fig. 52A, #5204 is a power source.
As to claim 16, Kimura discloses “the horizontal light projection bars are configured as a ladder array” as shown by the arrangement of projection bars #205a-#205c in figure 2 above. 
	As to claim 22, Kimura discloses “the LEDs further emit white light beams” because Kimura teaches Kimura teaches LED #201 arranged over wiring board #202 may be a white LED or may be arranged with four colors of LED of R, G, B, and W (white) alternately (see ¶ [0120]).
As to claim 23, Kimura discloses “the plurality of horizontal light projection bars comprise one or more vertically spaced rows of light sources on each bar” as shown by the arrangement of projection bars #205a-#205c in figure 2 above. 
As to claim 24, Kimura discloses “the plurality of horizontal light projection bars are a plurality of horizontal video projection bars” because the display device of Kimura uses the projection bars for video projection.


Claim Rejections - 35 USC § 103

    PNG
    media_image4.png
    756
    473
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    977
    660
    media_image5.png
    Greyscale
14.	Claims 1-11, 13-14, 16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0313866 published Dec. 24, 2009).

	As to claim 1, Wang discloses a display device (fig. 3), comprising:
a front panel having a front surface and a back surface (fig.3; light diffusing plate #1);
a projection array for a rear projection on the back surface of the front panel (LED array #3);
the projection array comprising a plurality of horizontal light projection bars (fig. 11, #21);
wherein the horizontal light projection bars are vertically spaced apart (see fig. 11), and
wherein each of the horizontal light projection bars comprises a plurality of light projection sources that emit red light beams, green light beams, and blue light beams (The controller 4 controls each LED light 31 to emit red, green, blue or mixed light with variable intensity in a regular manner, and produces a burning effect of the simulated flame 5 from bottom to top. See ¶ [0031]);
a power source (As shown in fig. 11, 220V alternating power supply); and
an image controller for controlling the plurality of light projection sources (As shown in fig. 12, the controller #41, a video processor #42 and a data storage device #43).
	Although not specifically shown, one of ordinary skill in the art would understand that the light diffusing plate must necessarily be coupled to a support frame.
	As to claim 2, Wang discloses “the light projection sources are light-emitting diodes (LEDs)” because the lights (fig. 3, #3) are LEDS.
	As to claim 3, Wang discloses “the LEDs comprise three independent LED devices which are disposed together and respectively emit the red light beams, green light beams, and blue light beams” because Wang teaches the controller #4 controls each LED light #31 to emit red, green, blue or mixed light with variable intensity in a regular manner, and produces a burning effect of the simulated flame #5 from bottom to top (see ¶ [0031]).
	As to claim 4, Wang does not specifically disclose that a static graphic appears on the light diffusing plate. In other words, Wang does not specifically disclose the front panel comprises a “static graphics on the front panel.” Nonetheless, it would have been obvious to affix a static graphic to the panel to enhance the texture and depth of the holographic image (i.e., the flickering flame) simulated by the display device.

    PNG
    media_image6.png
    1286
    627
    media_image6.png
    Greyscale
As to claim 5, Wang discloses “the front panel comprises a fabric panel” because Wang teaches light-diffusing plate #1 may take the form of a transparent or semi-transparent plate made of frosted glass, glass, plastics, fabric, fiber reinforced plastics or other materials, and a smooth light mixing layer could be sprayed, painted or pasted thereon to create a simulated flame with three-dimensional spatial sense (see ¶ [0030]).
As to claim 6, Wang discloses another embodiment shown in figure 5, which has all the limitations of claim 1 and additionally comprises “a rear panel having a front surface and a back surface coupled to the support frame opposite the front panel” because it is two sided.
As to claim 7, Wang discloses “the rear panel comprises a fabric panel” because Wang teaches light-diffusing plate #1 may take the form of a transparent or semi-transparent plate made of frosted glass, glass, plastics, fabric, fiber reinforced plastics or other materials, and a smooth light mixing layer could be sprayed, painted or pasted thereon to create a simulated flame with three-dimensional spatial sense (see ¶ [0030]).
	As to claim 8, Wang does not specifically disclose that a static graphic appears on the light diffusing plate. In other words, Wang does not specifically disclose the rear panel comprises a “static graphics on the front panel.” Nonetheless, it would have been obvious to affix a static graphic to the panel to enhance the texture and depth of the holographic image (i.e., the flickering flame) simulated by the display device.
As to claim 9, Wang discloses “a second projection array for a rear projection on the back surface of the rear panel” because Wang teaches a second projection array behind the rear display panel (see Examiner annotated fig. 5).
As to claim 10, Wang discloses “the plurality of light projection sources are individually adjustable to compensate for inconsistencies in spacing of the plurality of light projection sources” because Wang teaches the LED display driver chip #7 receives control signals from the controller #4, and the LED display driver chip #7 drives the brightness, grey level and color of each independently controllable LED light on the electric circuit board #2 (see ¶[0035]). Examiners consider independently controlling the brightness and grey level of each LED to be a means of compensating for the inconsistencies in the spacing of the plurality of projection sources.
As to claim 11, Wang discloses “the plurality of light projection sources are coupled in series and disposed on printed circuit boards” because Wang teaches LED lights (#31) are coupled in series and disposed on electric circuit boards (see fig. 11).

    PNG
    media_image7.png
    583
    788
    media_image7.png
    Greyscale

As to claim 13, Wang discloses “the image controller is a video image controller, wherein the video image controller is a computing device configured to generate video content for the display device, the computing device including: memory; and a processing unit encoding instructions that, when executed by the processing unit, cause the processing unit to control the light projection sources” because Wang teaches the controller #4 controls each LED light #31 to emit red, green, blue or mixed light with variable intensity in a regular manner, and produces a burning effect of the simulated flame #5 from bottom to top (see ¶ [0031]). Also, Wang’s figure 12 discloses the memory and processors used to produce the effect of the simulated flame.
As to claim 14 (as best understood), Wang discloses “a power source to power the display device” because Wang teaches a power source (As shown in fig. 11, 220V alternating power supply);
As to claim 16, Examiners consider the arrangement of the LED arrays in Wang’s figure 11 to disclose “the horizontal projection bars are configured as a ladder array.”
As to claim 20, Examiners consider the front part and the rear part of figure 5 to read on the “plurality of connect display devices of claim 1.”
As to claim 21, Wang discloses “a USB stick and/or memory card for the graphics” because data storage device of figure 12 is a memory card.
As to claim 22, Wang discloses “the LEDs further emit white light beams” because Wang teaches the LEDs emit white light (see ¶ [0030]).
As to claim 23, Examiners consider the arrangement of the LED arrays in Wang’s figure 11 to disclose “the plurality of horizontal light projection bars comprise one or more vertically spaced rows of light sources on each bar.”
As to claim 24, Examiners consider “the plurality of horizontal light projection bars are a plurality of horizontal video projection bars” because the Wang teaches the video processor converts the content selected to be executed by the data processor to control signals that drive the LED lights to display (see ¶ [0007]).


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



15.	Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cousin (US 9,803,815 filed May 12, 2015).

    PNG
    media_image8.png
    677
    741
    media_image8.png
    Greyscale

	As to claim 1, Cousin discloses a display device (fig. 4), comprising:
a support frame (#8);
a front panel having a front surface and a back surface (#20), coupled to the support frame;
a projection array (#14) for a rear projection on the back surface of the front panel, the projection array comprising a plurality of horizontal fight projection bars (#19),
wherein the horizontal light projection bars are vertically spaced apart, and wherein each of the horizontal light projection bars comprises a plurality of light projection sources that emit red light beams, green light beams, and blue light beams (the diodes #15 are preferably white, but can also be colored. According to one particular embodiment, the diodes #15 are monochromatic. As a variant, the diodes can be trichromatic, and a remote unit can be provided to control the color of the diodes #15, comprising for example a variator for each basic color (typically red, green, blue); col.3:15-20); and
an image controller for controlling the plurality of light projection sources (Said unit can be programmable, and can include programs for varying the color and/or luminosity of the diode; see col.3:20-22).
	Cousin does not specifically disclose “a power source.” Nonetheless, one of ordinary skill in the art would understand that a power source is necessary to power the electrical circuit. Thus, one of ordinary skill in the art understands that the display device of Cousin would need to be modified to contain a power source.
	As to claim 15, Cousin does not specifically disclose “the light projection sources are detachable for replacement.” However, Cousin teaches the strips #19 are provided with terminals #17 for connection to external electrical circuit #18 (see col.3:49-51). Because Cousin’s device is an illuminated false wall, it would have been obvious to one of ordinary skill in the art to replace a faulty light strip (#19) with another light strip merely by disconnecting/connecting the terminals to/from the electrical circuit.

16.	Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cousin (US 9,803,815 filed May 12, 2015) in view of Pyc (US 2015/0143729 filed Nov. 27, 2013).
	As to claim 12, Cousin does not specifically disclose “the frame is collapsible and/or foldable.” However, Pyc teaches an overhead banner stand fixture that is collapsible for providing a graphic sign fixture. As such, it would have been obvious to one of ordinary skill in the art to use affix the light box taught by Cousin to the collapsible frame of Pyc for a portable light box.
	As to claim 17, Cousin does not specifically disclose “the display device is configured as a silicon edge graphic light box (SEG).” However, the graphic sign of Pyc may a silicone edge graphic (SEG), which is a high resolution, dye-sublimated fabric graphic material sign or banner (fig. 2, #15) held taut and therefore mimicking "hard panel" graphics conventionally found in custom displays used in interior spaces (see ¶[0038]). Thus, it would have been obvious to one of ordinary skill in the art to use an SEG for the advantage of mimicking the ‘hard panel’ graphic of a faux wall.

17.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cousin (US 9,803,815 filed May 12, 2015) in view of Sadwick (US 2017/0231058 filed August 4, 2015).
	As to both claims 18-19, Cousin does not specifically disclose the display device further comprises “a motion, sound, or proximity sensor” or “a RFID sensor.” However, Sadwick teaches including light sensors, motion sensors, proximity sensors, and radio frequency identification (RFID) in tile light systems with a number of LED light sources with multiple colors to activate the lighting system in response to a sensed condition (see ¶ [0054]). Thus, it would have been obvious to one of ordinary skill in the art to use a motion, sound, proximity, or a RFID sensor for the advantage of reducing power consumption by only activating the light in response to a sensed condition.	

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992